Cardwell, J.,
delivered the opinion of the Court.
This case was argued and- submitted to this court upon the :same record, together with the case of Virginia Hot Springs *477Company v. McCray, ante, page 461, the defendant in error being a riparian landowner whose lands are situated on the Hot Springs Hun below the property of plaintiff in error; and the questions involved in this ease are the same as were considered in the case of Virginia Hot Springs Co. v. McCray, supra, in which an opinion has just been handed down, except that in this case a plea of estoppel offered by plaintiff in error and rejected by the court went further than the same plea in the case of Virginia Hot Springs Co. v. McCray, in that it alleges that the plaintiff acquired the property after the pollution of the stream, and with knowledge of such pollution. We do not think that this additional allegation in the plea alters the case or differentiates it from the case just disposed of; and for the reasons given in the opinion referred to the judgment complained of in this case must be reversed, the verdict of the jury set aside and a new trial granted.

Reversed.